Citation Nr: 1237233	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  04-44 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU), prior to April 1, 2011.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had honorable active military service from April 1966 to July 1969.  He also had a period of service from July 9, 1969 to May 1971 that has been characterized as under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2003 and April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In November 2005, the Veteran and his spouse testified before a Decision Review Officer at the RO.  In February 2007, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing.  

By way of history, the Board denied the Veteran's claims in a decision dated in June 2007.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, VA's General Counsel and the Veteran's attorney before the Court filed a joint motion to vacate the June 2007 Board decision.  By an order dated in May 2008, the Court granted the joint motion, vacated the Board's June 2007 decision, and remanded the matter to the Board for readjudication.  In January 2010, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

In September 2011, the AOJ granted service connection and assigned 60 percent and 100 percent disability ratings for myocardial infarction to include coronary artery disease (CAD) as secondary to herbicide exposure.  The 60 percent award was made effective December 10, 1996 and the 100 percent award was made effective April 1, 2011.  Thereafter, in a May 2012 supplemental statement of the case (SSOC), the AOJ continued to deny the Veteran's claim for a rating higher than 50 percent for PTSD, and also denied the Veteran's claim for TDIU prior to April 1, 2011.  


REMAND

Following its review of the record on appeal, the Board finds that additional development is required before a decision on the issue for a TDIU prior to April 1, 2011 can be made.  

The Veteran's service-connected disabilities include PTSD and myocardial infarction with CAD.  The evidence reflects that the Veteran was evaluated and treated for chest pain in 1996 and into 1997 at the Shawnee Mission Medical Center in Shawnee, Kansas, and at the Miami County Medical Center in Paola, Kansas.  In reviewing records associated with the Veteran's treatment at these facilities, the Board notes, in particular, that the Veteran underwent a cardiac catherization/angiogram on January 19, 1996 at Shawnee Mission Medical Center.  The cardiac procedure revealed normal coronary arteries with the exception of myocardial bridging of the left anterior descending (LAD) coronary artery.  It was noted that there was some degree of systolic compression of the diameter of the LAD coronary artery.  A Shawnee Mission Medical Center discharge summary, dated January 20, 1996, noted that it was, "Very possible the myocardial bridging is the cause of [the Veteran's] symptoms and suggest transient coronary spasm."  

Otherwise, medical records from Miami County Medical Center reflect diagnoses of stable angina, unstable angina, and Prinzmetal's angina.  (Prinzmetal's angina involves the focal spasm of an epicardial coronary artery.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 84 (31st ed. 2007).)  In particular, a September 30, 1996, emergency room medical record reflects a clinician's finding that the Veteran experienced unstable angina and may have had a "small myocardial infarction."  Also, a December 30, 1996, emergency room record notes the Veteran's past medical history of "Prinzmetal's angina with no documented [CAD.]"  However, a Miami County Medical Center record, also dated December 30, 1996, and associated with the Veteran's treatment status post surgery for ulnar nerve entrapment, did note a past medical history of CAD.  Furthermore, the clinician's impression was recurrent cellulitis of the left elbow, alcoholism, and CAD.  

Thereafter, in an April 1997 decision, entitlement to nonservice-connected pension was granted.  In particular, the Veteran was rated as 60 percent disabling for CAD with Prinzmetal's angina.  The decision referenced the December 30, 1996, Miami County Medical Center medical record, and the impression of CAD, noted above.  There was otherwise a lack of discussion or reference to the January 19, 1996, cardiac catherization/angiogram or other medical records that noted no CAD.  

In its review of the record on appeal, the Board is mindful that the Veteran has reported having CAD and having experienced myocardial infarctions.  In particular, a May 1999 VA treatment record reflects the clinician's note of the Veteran's history of having had "several minor" myocardial infarctions.  A February 2000 VA primary care clinic note reflects the Veteran's history of CAD and the clinician's assessment to include CAD, apparently based on the Veteran's reported history.  Furthermore, the February 2000 VA primary care clinic note reflects the Veteran's report of having had "two big myocardial infarctions and two minor ones."  Later, in a May 2000 VA primary care clinic note, the same VA clinician from February 2000 again diagnosed the Veteran as having CAD.  

In this case, following a review of the record on appeal, the Board can find no diagnosis of CAD based on any clinical indicators as compared to a diagnosis for the disease based only on the Veteran's reported history.  Likewise, while there is evidence in the record of the Veteran possibly incurring a "small myocardial infarction" in September 1996, there is a lack of any medical evidence to support the Veteran's history of multiple myocardial infarctions.  

The Board is mindful that the Veteran was examined for VA purposes in April 2011 and April 2012 to evaluate his heart disability.  The April 2011 examiner, in completing the disability benefit questionnaire (DBQ), checked that the Veteran did have CAD and had had myocardial infarctions.  She does not cite to any clinical indicators in the record to support her finding.  Subsequently, the April 2012 examiner, in completing the DBQ, did not check that the Veteran had CAD and reported that the Veteran had not been found to have CAD.  (The Board otherwise does not find the Veteran competent to provide a diagnosis of either CAD or of a myocardial infarction, even though a record notation indicated that the Veteran, at one time, was studying to become a paramedic.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).)

Notwithstanding the above discussion concerning myocardial infarction and CAD, the Board also notes that since the diagnoses for stable and unstable angina and for Prinzmetal's angina in 1996 and 1997, the Veteran's chest pain appears to have improved.  In this regard, when the Veteran was awarded Social Security Administration (SSA) disability benefits in 1996, an SSA determination form noted a primary diagnosis of Prinzmetal's angina and a secondary diagnosis of hypertension as well as disc disease.  In a renewal of the Veteran's SSA benefits in May 2001, the SSA determination form reflected a primary diagnosis of "disorders of the back" and a secondary diagnosis of "epilepsy."  

In addition to the above, the Board finds persuasive that a medical note from E.H., M.D., of Medical Surgical Associates, and apparently drafted in March 2000, reflects that in the clinician's view that the Veteran had no ongoing cardiac problems.  Dr. E.H. indicated that while the Veteran had not undergone a cardiac workup at the medical office, there had been no indication that one was needed.  Additionally, in a report of September 2004 VA general medical examination, the examiner noted the Veteran's report of being diagnosed with Prinzmetal's angina, taking medication for angina for a few years, but having stopped taking the medication a few years prior to the September 2004 examination.  In the report of examination, it is also noted that the Veteran indicated that he had not had a recurrence of chest pain for at least the last five years.  

A review of VA medical records associated with the claims folder reflects the Veteran having reported that he likes to work in his yard and work in his garage.  The Veteran also reported having spent time working on his truck, and working with a friend buying and refurbishing cars.  Another VA treatment record noted the Veteran had sought follow-up treatment for his eyes following a welding accident.  

As noted above, the Veteran was examined for VA purposes in April 2011 and April 2012 to evaluate his heart disability.  Of relevance, the examiner in April 2011 noted that the Veteran's heart disease did impact his ability to work.  She indicated that the Veteran was a general contractor and that he was not capable of lifting and carrying any equipment or able to perform physical labor.  The examiner in April 2012 also noted that the Veteran's heart disease impacted his ability to work.  She indicated that the disease reportedly caused dizziness and chest pain with exertion.  The April 2012 examiner was requested to opine as to whether the Veteran's "myocardial infarction to include coronary artery disease" made the Veteran unemployable.  The examiner commented that there was a lack of evidence supporting unemployability.  She noted that the Veteran's cardiac diagnosis had been Prinzmetal's angina and that the Veteran had not otherwise been found to have had CAD.  Furthermore, the examiner noted that if the Veteran had had a myocardial infarction, it was identified as being only a small one.  

This case presents a predicament in that the Veteran has been service connected for myocardial infarction with CAD.  As noted above, there is a question as to whether the Veteran has suffered any myocardial infarction or even has CAD.  The April 2012 examiner's opinion reflects that neither CAD, based on a lack of any finding of such, nor any myocardial infarction would preclude the Veteran from employment.  The examiner, while noting Prinzmetal's angina, does not opine as to whether the condition, or any other form of angina, could preclude the Veteran's gainful employment.  The Board notes that stable, unstable, and Prinzmetal's angina are included in the general definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e) (2012).

Therefore, in light of the evidence of record and the need to clarify the nature of the Veteran's heart disability and its disabling effects prior to April 2011, the Veteran should be scheduled for a VA examination by a cardiologist.  The examination report should include an opinion as to whether any identified heart disability, individually or in conjunction with service-connected PTSD, precludes gainful employment.  38 U.S.C.A. § 5103A(d) (West 2002); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.)

With regard to the Veteran's claim for a higher rating for PTSD, the Board notes that the Veteran's disability was evaluated in March 2012.  At that time, the examiner also provided an opinion as to whether PTSD precluded the Veteran from gainful employment.  The Board's additional review of the record reflects that on a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), received by the AOJ in May 2004, the Veteran noted treatment at the VA Medical Center (VAMC) in Washington, D.C.  In a subsequent report of September 2004 VA PTSD examination, the Veteran reported receiving inpatient hospital care in 2002 at the VAMC in Washington for apparent issues related to his mental health.  A review of the claims folder does not reflect that the identified VA treatment records were requested or associated with the claims folder.  

The duty to assist pertains to potentially relevant records that the Veteran has adequately identified, to include relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(c)(2), (3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  Therefore, the AOJ should request records from the VAMC in Washington, D.C., dated in 2002, as identified by the Veteran.  

Finally, the Veteran's treatment is apparently provided through the Northern Indiana VA health care system.  VA treatment records associated with the claims folder are dated to April 2011.  These include both medical and psychiatric treatment.  Records associated with Virtual VA are mental health records and are dated no later than February 2012.  Thus, pertinent medical treatment records since April 2011, as well as mental health treatment records since February 2012, or any other relevant VA treatment records identified through the CAPRI records system, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  For the benefit of the examiner conducting the Board's requested VA examination, as discussed below in paragraph 4, the AOJ should not remove the Board's tabs in the six-volume claims folder.  

2.  Request the Veteran's treatment records from the VAMC in Washington, D.C., associated with his identified treatment in 2002.  If these records are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  In addition to the above, request that the Veteran identify any private or VA treatment he may have received for his PTSD or for a heart disability.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA medical treatment records are dated to April 2011, and the most recent VA mental health records are dated to February 2012.  Records since then should be sought.  If any such records are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA examination conducted by a cardiologist.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  The Veteran's claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the examination.  (Specific reference to relevant evidence is noted in the narrative of this remand, above.)  

Tests and studies deemed necessary to identify or assess the true nature of any current heart disability should be conducted (e.g., echocardiogram, CT angiogram).  The reports of any tests or studies should be incorporated into the examination report to be associated with the claims folder.  If any of the particular test results cannot be obtained, the examiner must explain the reason(s).  

The examiner should review the claims folder and elicit the Veteran's history regarding his heart problems.  Additionally, the history taken by the examiner should include a detailed recitation of the Veteran's employment and education as well as vocational attainment.  

The examiner should reference clinical indicators for CAD, myocardial infarction, or angina (stable, unstable, or Prinzmetal's).  In doing so, the examiner should correlate blood testing (cardiac markers) with any 12-lead EKG interpretation(s).  

(It is important that the examiner's review of the claims folder include the treatment records from the Shawnee Mission Medical Center and the Miami County Medical Center, dated in 1996 and 1997, which reflect the Veteran's initial treatment for chest pain.  Records from these medical facilities include a report of cardiac catherization, as well as references to blood test results and EKG findings.  The records are found in Volume 1 of the claims folders.  Additionally, an echocardiogram, dated in April 1996, is found in Volume 3.  Additional 12-lead EKG reports dated in July 1997, March 1998, February 2001, and March 2001 are found in Volume 4, and EKG reports dated in April 2010 and April 2011 are found in Volume 5.  General laboratory blood work (cholesterol, LDL, HDL, etc.) tests, dated from 2005 to 2009, can also be found in Volume 5.)

Following a review of the claims folder and examination of the Veteran, the examiner's report should include answers to the following questions:

a.  Are there clinical indicators that the Veteran has CAD or that he has experienced a myocardial infarction?  If so, what are the clinical indicators and when, approximately, did either CAD or a myocardial infarction first manifest?  

b.  Does the Veteran have stable, unstable, or Prinzmetal's angina, and if so, is it a chronic condition and has it been present and/or disabling since it was first diagnosed in 1996?  (Please see report of September 2004 VA general medical examination and the Veteran's report of not having had a recurrence of chest pain for the previous five years.)

c.  The examiner should also provide an opinion as to whether any heart disability diagnosed, individually or in conjunction with the Veteran's service-connected PTSD, renders the Veteran unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience (without regard to any nonservice-connected disability or to the Veteran's age).  The examiner should provide a time frame when the Veteran became too disabled to work as a result of these service-connected disabilities.  If consultation is required with a practitioner who specializes in mental health in order to address this question, this should be undertaken.  (If the examiner finds that the Veteran's service-connected heart disability, individually or in conjunction with the service-connected PTSD, makes him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so and explain why.)  

A complete rationale for any and all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefits sought are denied, the Veteran and his attorney must be provided a SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

